DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment/Claim Status
The Office acknowledges the applicant’s amendment on 12/17/2020 and 1/5/2021 after Non-Final dated 8/17/2020. The amendment included:
a.	Amendments to Claims 16, 18, 21, 22, 23, 24, 27, 35; claims 20 and 33 15 were cancelled; and new claim 36 was added on 12/17/2020.
b.	Amendments to the specification on 1/5/2021.
Specification
The applicant has submitted a new title is required that is clearly indicative of the invention to which the claims are directed. The title objection in the Non-Final Office Action dated 8/17/2020 is rescinded.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19, 21, 22, 26-32, 34 and 35 are rejected under 35 U.S.C. 102(a)(1) as anticipated by LUHTA et al (US 2016/0154124 A1-prior art of record, hereafter Luhta) or, in the alternative, under 35 U.S.C. 103 as obvious over LUHTA et al (US 2016/0154124 A1-prior art of record, hereafter Luhta) in view of LABAYEN DE INZA et al (US 2016/0116610 A1-prior art of record, hereafter Labayen De Inza).
Re claim 16, Luhta discloses in FIGS. 8 and 9 a device (CT system; ¶ [0041]), comprising:
a direct (¶ [0028]-[0029]) conversion detector layer (404; ¶ [0028] and [0072]) configured to convert x-ray or gamma ray photons (¶ [0002]) into an electric current (¶ [0002] and [0045]);
an integrated circuit (IC) layer (406; ¶ [0072]) situated next to (below) the direct conversion detector layer (404) with respect to a z-axis (vertical axis) and configured to receive the electric current and process the electric current (¶ [0045]);
a substrate layer (407; ¶ [0073]) situated next to the IC layer (406) with respect to the z-axis (vertical axis) and configured to conduct heat (902; ¶ [0072]) emitted from the IC layer (406); the substrate layer (407) having recesses (plane below 902 in FIG. 9) at corners (edges) of a cross section (left-to-right view) of the substrate layer (407) so as to form an upper part (upper plane of 902) and a lowest part (lower plane at 904), the 
an assembly frame (118; ¶ [0043] and [0074]) having additional recesses (intermediate horizontal plane of adjacent 402’s) and an upper surface (vertical sidewalls of 402), each additional recess being configured to receive the lowest part (lower horizontal plane) of the substrate layer (407), which is at a same level as the additional recesses (intermediate horizontal plane of adjacent 402’s), and also receive the upper part (902) of the substrate layer (407), which is above (higher vertically than) the additional recesses and rests on (adjacent to) the upper surface (sidewalls of 402) of the assembly frame (118).
For the record, the expression “sliding electrical contacts” is interpreted to mean any electrical contact(s) not described as fixed (or set) in place (e.g. non-solder or non-alloyed contacts).

Although, Luhta does not explicitly disclose a direct conversion compound semiconductor layer. Luhta does, however, disclose direct conversion of x-ray photons (¶ [0002]) into an electric current (¶ [0002] and [0045]).  It is well-known in the art that compound semiconductor layers are used for direct conversion of x-ray photons into an electric current as is evidenced by LABAYEN DE INZA et al (US 2016/0116610 A1: e.g. CdTe or CdZnTe; ¶ [0004] and [0049]).


Alternatively, Luhta fails to disclose a direct conversion compound semiconductor layer.
However,
Labayen De Inza discloses in FIG. 6 (with references to FIGS. 3-5) a device (81; ¶ [0064]), comprising: a direct conversion compound semiconductor layer (CdTe or CdZnTe sensor layer 55; ¶ [0004] and [0049]) configured to convert x-ray (¶ [0049]) or gamma ray photons into an electric current (¶ [0004] and [0049]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the device of Luhta by forming the detector layer as a direct conversion compound semiconductor layer as disclosed by Labayen De Inza to provide quantitative and energy-selective detection of individual X-ray quanta (Labayen De Inza; ¶ [0004]).

Re claim 17, Luhta discloses the device of claim 16, wherein the recesses (plane under 902) are configured to lowest corners (edges) of the cross section of the substrate layer (407).

Re claim 18, Luhta and Labayen De Inza discloses the device of claim 16, wherein a cross section of the device (41) having the direct conversion compound 

Re claims 19; and 32, Luhta discloses the device of claim 16, wherein material of the substrate layer (407) next to the recesses (around 902) comprises thermally conductive material (902; ¶ [0072]).

Re claim 21, Luhta discloses the device according to claim 16, but fails to disclose explicitly wherein the assembly frame further includes elastic force loaded electrical connections at a bottom of the additional recesses, wherein the elastic force loaded electrical connections are configured to make contact with the sliding electrical contacts when the lowest part of the substrate layer enters the additional recess of the assembly frame and the upper part of the substrate layer rests on the surface of the assembly frame.
However, these limitations are rendered obvious since Luhta discloses contacts (904; ¶ [0073]) of the sub-assembly frame which are mated to contacts (532; ¶ [0073]) of the electronics sub-assembly (406), where the contacts are physically coupled (¶ [0044]) as in touching or compression which is elastic so that the contacts don’t lose their shape(s) upon decoupling as part of the large-surface X-ray system discussed for claim 16.

Re claim 22, Luhta discloses the device according to claim 21, but fails to disclose explicitly wherein the contact between the sliding electric contacts of the 

However, these limitations are rendered obvious since Luhta discloses fiducials (906; ¶ [0074]) which allow for degrees of movement (or misalignment; [0074]) in a plane (e.g. x-y plane) and still achieve/maintain electrical connection between contacts 532 and 904 as part of the large-surface X-ray system discussed for claim 16.

Re claims 26; and 34, Luhta and Labayen De Inza discloses the device according to claim 16, wherein the direct conversion compound semiconductor layer (of Labayen De Inza) comprises cadmium telluride (CdTe; ¶ [0004] and [0049]) or cadmium zinc telluride (CdZnTe; ¶ [0004] and [0049]) as part of the large-surface X-ray system discussed for claim 16.

Re claims 27; and 35, Luhta discloses the device according to claim 16, wherein the device (CT system) comprises a tile (302; ¶ [0072]).

Re claim 28, Luhta discloses the device according to claim 27, wherein the tile (302) can be slid so as to position the tile with respect to at least one neighboring tile (¶ [0043] and [0072]).

Re claim 29, Luhta discloses a detector (118; ¶ [0043] and [0074]) comprising an array of tiles (302; ¶ [0043]) according to the device according to claim 27 (see claim 27 above).


Re claim 31, Luhta and Labayen De Inza discloses the device according to claim 17, wherein the recesses (right angles) are configured to establish a T-shape (vertical sections intersecting a horizontal section of 407) for a corresponding cross section of the device (CT system) having the direct conversion compound semiconductor layer (of Labayen De Inza), the IC layer (404) and the substrate layer (407).

Re claim 32, Luhta discloses the device according to claim 16, wherein the substrate layer (portion 902 of 407) is shorter (less wide) in lateral (left-to-right) dimension than the IC layer (406) located on the substrate layer (407).
   
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Luhta and Labayen De Inza as applied to claim 16 above, and further in view of Flaherty (US 2002/0169439 A1-prior art of record).
Re claims 23-25, Luhta and Labayen De Inza disclose the device according to claim 16, but fail to disclose wherein the assembly frame (118 of Luhta) further 
comprises elongated adhesive strips on a top surface of the assembly frame next to the additional recesses (intermediate horizontal plane of adjacent 402’s); wherein surfaces of the recesses of the substrate layer (407) which rest on the elongated adhesive strips adhere to the elongated adhesive strips; and wherein an adhesion force of an elongated 
However, Flaherty discloses in FIG. 9 a device, comprising: an elongated adhesive strip (adhesive strip not shown on 700 as in 807 on 800; ¶ [0095]) on a top (upper) surface of an assembly frame (assembly 700); wherein surfaces of a substrate layer (assembly 800; ¶ [0095]) which rest on the elongated adhesive strip adhere (mechanically connected; ¶ [0095]) to the elongated adhesive strip; and wherein an adhesion force of an elongated adhesive strip is low so that the substrate layer (800) can be detached (separated) without any layers and the assembly frame being corrupted (adhesive strips are reusable; ¶ [0095]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the device of Luhta and Labayen De Inza to include elongated adhesive strips of Flaherty on the assembly frame and the recess of the substrate such that elongated adhesive strips are formed on a top surface of the assembly frame next to the additional recesses; wherein surfaces of the recesses of the substrate layer which rest on the elongated adhesive strips adhere to the elongated adhesive strips; and wherein an adhesion force of an elongated adhesive strip is low so that the substrate layer can be detached without any layers and the assembly frame being corrupted to replace/repair defective modules of the large-surface X-ray system discussed for claim 16.

Response to Arguments
Applicant’s arguments with respect to claim 16 have been considered but are moot because the new ground of rejection relies on a reference combination not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. For the record, the prior rejection of record was to Labayen De Inza in view of Luhta; and the current rejection is based on Luhta in view Labayen De Inza. The applicant has not presented arguments against the current prior art combination used in the above rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC W. JONES
Examiner
Art Unit 2892